FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AARON TREVIZO ORTIZ, a.k.a. Aron                  No. 10-72844
Trevizo Ortiz,
                                                  Agency No. A099-514-428
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Aaron Trevizo Ortiz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo constitutional challenges to removal orders, Lopez-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rodriguez v. Mukasey, 536 F.3d 1012, 1015 (9th Cir. 2008), and deny the petition

for review.

      Even if we assume that Ortiz’s allegedly unlawful arrest and detention was

an egregious violation of his constitutional rights, the agency did not err in

concluding that there was substantial independent evidence in the record to

establish that he nonetheless was subject to removal as charged. See Hoonsilapa v.

INS, 575 F.2d 735, 738 (9th Cir. 1978), modified by 586 F.2d 755 (9th Cir. 1978)

(“[T]he mere fact that Fourth Amendment illegality directs attention to a particular

suspect does not require exclusion of evidence subsequently unearthed from

independent sources.”).

      In his opening brief, Ortiz fails to address, and therefore has waived any

challenge to, the BIA’s determination that he is ineligible for cancellation of

removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                           2                                      10-72844